Citation Nr: 0631560	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-09 978	)	DATE
	)
	)
     MERGED APPEAL


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to April 16, 
2004, and to an initial evaluation in excess of 30 percent 
from that date.

4.  Entitlement to an effective date prior to September 8, 
2001, for the grant of service connection for left ankle 
disability.

5.  Entitlement to an effective date prior to September 8, 
2001, for the grant of service connection for right ankle 
disability.

6.  Entitlement to an effective date prior to September 8, 
2001, for the grant of service connection for low back 
disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1970.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Purple Heart 
Medal.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In July 2003 and in July 2004, the Board Remanded 
the appeal.  The claims now return for appellate review.

Following the July 2004 Board remand, the RO issued a 
September 2005 rating decision denying the veteran's claim 
that there was clear and unmistakable error (CUE) in a June 
2, 1997 rating decision which denied service connection for 
left ankle disability, right ankle disability, and low back 
disability.  The veteran did not disagree with or appeal the 
determination that there was no CUE in the June 2, 1997 
rating decision, and that issue is not before the Board on 
appeal at this time.

By a claim submitted in June 2004, the veteran sought 
service connection for hearing loss, tinnitus, and Morton's 
neuroma, left foot, and sought secondary service connection 
for a bilateral arm disorder, a bilateral shoulder disorder, 
a bilateral hand disorder and a neck disorder, as secondary 
to a service-connected back disability.  The veteran also 
sought an increased evaluation for his bilateral clawfoot 
disability.  By a rating decision issued in January 2005, 
the RO denied the request to reopen a claim for service 
connection for Morton's neuroma, denied the claims for 
service connection for bilateral arm, hand, shoulder, and 
neck disorders and for hearing loss and tinnitus, and 
increased the evaluation for bilateral clawfoot to 30 
percent, effective in July 2003.  The claims files before 
the Board do not include any evidence that the veteran 
disagreed with or appealed these determinations.  No issue 
regarding these claims is before the Board for appellate 
review at this time.

In June 2004, the veteran, in Chicago, Illinois, testified 
by videoconference before a Veterans Law Judge, in 
Washington, DC.  However, the Veterans Law Judge who 
conducted this hearing is no longer employed at the Board.  
Pursuant to 38 C.F.R. § 20.707 (2005), the Veterans Law 
Judge who conducts a hearing shall participate in the final 
determination of the claim.  The veteran was advised, by a 
letter issued in July 2006, that he was entitled to a new 
hearing before the Board.  By a signed statement submitted 
in July 2006, the veteran declined his right to participate 
in a new hearing.  The veteran has been afforded his 
procedural right to another hearing, and appellate review 
may proceed.

The veteran's case has been advanced on the docket.


FINDINGS OF FACT

1.  The veteran's right and left ankle disabilities are 
manifested by subjective complaints of weakness of the 
ankles and complaints that his ankles "turn" frequently, 
especially on uneven surfaces, and by objective evidence of 
tenderness on palpation, varus deformity of the heels and 
right ankle degenerative changes, but not by objective 
confirmation of ankle instability; from December 17, 2005, 
marked limitation of dorsiflexion is shown.

2.  The veteran's service-connected PTSD, prior to April 
2004, was manifested by nightmares and night sweats, 
variable mood with some despondency, and a Global Assessment 
of Functioning (GAF) score of 67, but he did not pursue 
continuing treatment for PTSD prior to April 2004.

3.  From April 16, 2004, the veteran's service-connected 
PTSD has been manifested by numerous symptoms of PTSD, and 
by GAF scores ranging from 44 to 55, but has not been 
manifested by inappropriate behavior, impairment of thought 
processes, persistent delusions or hallucinations, inability 
to perform activities of daily living, or persistent danger 
of hurting self or others.

4.  On September 8, 2001, the RO received the veteran's 
claim for service connection for left and right ankle 
disability and for a back disorder.

5.  The veteran did not file a formal or informal claim for 
service connection for a left ankle disorder, a right ankle 
disorder, or a back disorder in the year prior to September 
8, 2001.

6.  There was no pending or unadjudicated claim for service 
connection for a left ankle disorder, a right ankle 
disorder, or a back disorder at the time the veteran 
submitted the September 2001 claims for service connection.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left ankle disability were not met prior to 
December 17, 2005; from that date, the criteria for an 
increased initial evaluation from 10 percent to 20 percent 
for left ankle disability have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5271 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for right ankle disability were not met prior to 
December 17, 2005; from that date, the criteria for an 
increased initial evaluation from 10 percent to 20 percent 
for right ankle disability have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5271 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for PTSD prior to April 16, 2004, have not been met, 
but the criteria for an increased initial evaluation from 30 
percent to 50 percent have been met from that date.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic Code 
9411 (2005).

4.  Entitlement to an effective date prior to September 8, 
2001, for the grants of service connection for left ankle 
disability, right ankle disability, and low back disability 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.151, 
3.155, 3.157, 3.400, 20.200, 20.201, 20.300 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Following receipt of the veteran's claim for service 
connection for PTSD and back problems and the veteran's 
disagreement with the initial evaluations assigned for his 
service-connected right and left ankle problems, the RO 
issued a February 2002 letter which advised the veteran of 
the enactment of the VCAA.  That letter, which was quite 
lengthy, advised the veteran of the criteria for service 
connection and for an increased evaluation generally, 
described the types of evidence the veteran could submit, 
described the process of developing a claim for PTSD, 
advised the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to 
consider, advised the veteran of the types of evidence VA 
would obtain and of the types of evidence that VA would 
obtain if identified by the veteran, among other advice to 
the veteran.  

The Board finds that the February 2002 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated several times, 
including after the Board's 2003 and 2004 remands, so the 
notice provided in February 2002 meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Following the Board's Remand in July 2003, the RO issued an 
August 2003 statement of the case (SOC) which advised the 
veteran of the provisions of 38 C.F.R. § 3.159, as revised 
to incorporate the VCAA, and which advised the veteran of 
the law and regulations governing claims for earlier 
effective dates.  As the claims for earlier effective dates 
for the grant of service connection at issue have since been 
readjudicated, the Board finds that this notice advised the 
veteran of each element of notice described in Pelegrini, 
and meets the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Following the Board's Remand in July 2004, the AMC issued a 
letter in that same month, July 2004, which advised the 
veteran of the status of each claim on appeal, advised the 
veteran of VA's responsibility to obtain records and assist 
the veteran in the development of the claims on appeal, 
advised the veteran of his responsibility to submit and 
identify evidence, advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including statements from family and friends and any 
evidence in his possession.  

The Board finds that the July 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated in March 2006, so the 
notice provided in July 2004 meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was afforded several VA examinations.  VA 
outpatient clinical records through January 2006 were 
obtained.  The claim has been Remanded by the Board twice, 
and each of those Board remands has clearly advised the 
veteran of the evidence needed to substantiate his claims.  
The veteran had the opportunity to present evidence and 
argument during his June 2004 Board hearing, and did present 
such evidence and argument, resulting in Remand of the claim 
in July 2004 for additional development.  Both the duty to 
assist the veteran and the duty to notify the veteran have 
been met.  

The Board finds that, if there is any defect in the notice 
or timing of the notice to the veteran of the provisions of 
the VCAA, that defect has not resulted in any prejudice to 
the veteran, who has received several communications 
consistent with the VCAA.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error, since the veteran did, 
in fact, appeal initial evaluations and assigned effective 
dates, and has received communications advising him of the 
criteria governing each of those types of claims.  

As to the claims which are granted, in part, in this 
decision, it would be adverse to the veteran's interests to 
Remand the claims for additional notice under the VCAA 
instead of allowing the partial grant of the benefits sought 
at this time.

Law and regulations, increased evaluations

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  Each disability must be viewed in relation to its 
history, with emphasis on the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1.  The Board 
attempts to determine the extent to which service-connected 
disability adversely affects the veteran's ability to 
function under the ordinary conditions of daily life.  The 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of 
service connection.  Thus, the rating might be a "staged" 
rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the 
date of service connection.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

1.  Claims for initial ratings in excess of 10 percent for 
left and right ankle disabilities

Under Diagnostic Code (DC) 5010, traumatic arthritis is 
evaluated using the criteria for evaluating degenerative 
arthritis.  The provisions of 38 C.F.R. § 4.71a, DC 5003, 
the criteria for evaluating degenerative arthritis, state 
that degenerative arthritis established by radiologic 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  DC 5003 further states that, 
where limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For 
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 
percent rating is warranted.  A 40 percent rating is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  DC 5270.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  DC 5271.  Normal range of 
motion for the ankle is 20 degrees for dorsiflexion and 45 
degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  
Twenty percent is the maximum rating available under this 
diagnostic code.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

The veteran's bilateral ankle disabilities are evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 and 
5271, and a 10 percent initial evaluation has been assigned, 
effective September 8, 2001.



Facts and analysis

On VA examination conducted in September 2002, the veteran 
reported that walking on uneven ground caused his ankles to 
give way.  He said sometimes a little pebble on the sidewalk 
would cause his ankles to turn.  The veteran reported that 
as the pain increased throughout the day, aching and 
tightness went up the back of his legs.  He reported prior 
use of orthotic inserts without relief.  Private podiatric 
records dated in 1995 and 1996 confirm that the veteran used 
orthotic devices in the 1990s but reported no relief of 
pain.  

The medial and lateral malleoli were tender to palpation 
bilaterally.  There was no enlargement.  Dorsiflexion was 
painful at 15 degrees.  Plantar flexion was painful at 45 
degrees.  Inversion was mildly painful bilaterally at 40 
degrees.  Eversion was less than 5 degrees.  The examiner 
assigned a diagnosis of left ankle degenerative changes and 
a diagnosis of right ankle degenerative changes.  This 
evidence is unfavorable to an evaluation in excess of 10 
percent, since it shows that the veteran had essentially 
normal range of plantar flexion, as defined by regulation, 
and retained more than 50 percent of normal range of 
dorsiflexion.  38 C.F.R. § 4.71, Plate II.

In his disagreement with the evaluation assigned initially 
for his right and left ankle disabilities, the veteran noted 
that no radiologic examination of the ankles was conducted 
in conjunction with the 2002 VA examination.  However, when 
radiologic examination was conducted, in October 2003, it 
disclosed no significant evidence of degenerative disease.  
This evidence is unfavorable to an initial evaluation in 
excess of 10 percent, because, where degenerative joint 
disease is not confirmed by radiologic examination, a 
compensable evaluation under DC 5003 is not warranted.  
However, in this case, since the veteran had functional loss 
and mild limitation of motion and complained of instability, 
as well, even though there was no objective confirmation of 
instability, the Board does not disagree with the assignment 
of an initial 10 percent evaluation for this portion of the 
pendency of the appeal.

On several occasions, including in July 2003 and October 
2003, the veteran complained of multiple sprains of the 
right ankle and complained that both of his ankles were 
unstable.  There was good range of motion of the right ankle 
and tenderness over the lateral aspect.  He reported 
weakness when walking.  There was good range of motion at 
the left ankle, also with tenderness over the lateral 
aspect.  There was no swelling or edema of either ankle.  
Given the subjective evidence of instability of the ankles, 
and the objective findings of tenderness at the malleoli, a 
10 percent evaluation is warranted, with inclusion of the 
symptoms of instability within that evaluation.  However, in 
the absence of objective confirmation of degenerative joint 
disease and in the absence of objective confirmation of 
instability, an evaluation in excess of 10 percent is not 
warranted.  

During his June 2004 hearing before the Board, the veteran 
contended that his service-connected ankle disabilities 
caused an altered gait.  He complained of tingling and 
numbness in both ankles as well as swelling in the evening 
and pain and tenderness throughout the day.  

In August 2004, the veteran complained of transfer pain in 
the medial right foot and lateral left foot pain.  His work 
required him to be on his feet for long periods of time.  
The examiner noted that radiologic examination disclosed 
cavus, varus, and adductor deformities of both feet, as well 
as post surgical changes of the toes.  In particular, the 
veteran had a varus heel bilaterally.  The examiner 
concluded that, because of the severe nature of the 
veteran's injuries and as a result of the surgical 
treatments, residual pain was likely, but surgery was not 
likely to be beneficial.  The veteran was advised to contact 
a foot surgeon for a second opinion.  Radiologic examination 
conducted on August 10, 2004 disclosed bony spurring along 
the posterior aspect of the right ankle.  

On VA examination conducted in December 2005, the veteran 
complained of weakness of the ankles with some rolling and 
giving out.  The veteran described this as instability.  He 
did not use an assistive device or orthotic inserts in his 
shoes.  There was a varus deformity of six degrees at the 
right ankle, and a varus deformity of five degrees on the 
left.  For purposes of information only, and without 
reliance thereon, the Board notes that varus deformity is 
defined as a deformity in which the angulation of the part 
is toward the midline of the body.  Dorland's Illustrated 
Medical Dictionary 1796 (28th ed. 1994).  

Active and passive plantar flexion was to 45 degrees 
bilaterally.  On the right, the veteran was able to 
dorsiflex to -5 degrees actively and passive dorsiflexion 
was to 6 degrees.  On the left, active dorsiflexion was only 
to -15 degrees and passive dorsiflexion to -4 degrees.  
Anterior drawer and talar tilt examinations for instability 
were negative.  There was good subtalar motion bilaterally.  
The examiner concluded that there was no objective evidence 
of instability.  The examiner's description of the veteran's 
range of motion of dorsiflexion of the left ankle as limited 
to -4 degrees seems to mean that the veteran was unable to 
bring his left foot to a neutral position, that is, 0 
degrees, although he retained motion to neutral in the right 
ankle on passive, but not active, motion.  

The examiner discussed the veteran's complaints of bilateral 
ankle pain, and the veteran's reports that the pain in his 
ankles significantly limited and his functional ability 
during flare-ups, especially when using the ankle repeatedly 
over a period of time.  The veteran reported weakened 
movement, excessive fatigability and incoordination.  The 
examiner stated that the symptoms were credible, but the 
examiner was unable to explain the objective basis for the 
symptoms.  The examiner noted that the veteran had a fixed 
varus deformity on standing which might contribute to the 
symptoms, but the examiner was not sure that this explained 
the symptoms.

The veteran contends that his ankles are unstable, and will 
roll or give way, resulting in multiple sprains.  The 
examiner who conducted VA examination in December 2005 
indicated that the complaint was credible, although the 
examiner found no instability during the examination, and 
was unable to identify the mechanism causing the veteran's 
ankles to roll.  Nevertheless, the evidence establishes that 
the veteran consistently complained of this symptom during 
the pendency of the claim.  Additionally, the veteran's 
ankles were described as tender to palpation at the malleoli 
in almost every examination report or treatment note 
describing the ankles.  Reviewing the evidence before the 
Board, it is not until the December 2005 examination that 
symptoms reflecting disability commensurate with greater 
than 10 percent evaluations is demonstrated.  The ankle 
disorders have been rated based upon limitation of motion.  
At the September 2002 examination, plantar flexion was full, 
albeit painful.  Dorsiflexion was no more than mildly 
limited.  Outpatient treatment notes do not reflect marked 
limitation of dorsiflexion until the December 2005 
examination.  At that time, the veteran also reported 
instability, as well as flare-ups with weakened movement, 
excessive fatigability and incoordination.  The diagnostic 
codes for ankle disabilities permit ratings based on ankle 
ankylosis (DC 5270), limitation of ankle motion (DC 5271), 
ankylosis of subastragalar or tarsal joint (DC 5272), 
malunion of os calcis or astragalus (DC 5273) or 
astragalectomy (DC 5274).  The veteran does not have 
ankylosis of the ankle or subastragalar or tarsal joint, 
malunion of the os calcis or astragalus or astragalectomy.  
Even if the ankle disabilities are rated based on arthritis 
(DC 5003), the limitation of motion demonstrated is 
compensable, thus resulting in an evaluation under DC 5271.  
The Board has considered the veteran's complaints of pain 
and flare-ups, as well as whether a rating in excess of 20 
percent for marked limitation of motion is in order prior to 
December 17, 2005, but finds that a 20 percent rating for 
each ankle adequately compensates the veteran for all 
symptoms experienced during the appeal period.  The evidence 
is not in equipoise to warrant evaluations in excess of 10 
percent prior to December 17, 2005, or in excess of 20 
percent from December 17, 2005.  38 U.S.C.A. § 5107(b).

2.  Claim for increased initial evaluation for PTSD

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under the general rating formula for mental 
disorders, which became effective prior to the 2001 claim at 
issue here, a 10 percent rating, the evaluation in effect 
prior to April 16, 2004, is warranted where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating, the evaluation assigned from April 16, 
2004 for the veteran's service-connected psychiatric 
disability, is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and 
recent events).

A 50 percent evaluation, contemplates reduced reliability 
and productivity in occupational and social situations due 
to such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See DC 
9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation; memory loss.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  However, a GAF 
score of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.

A.  Claim for initial rating in excess of 10 percent prior 
to April 16, 2004

On VA examination conducted in March 2002, the veteran 
reported that he was employed as a highway maintenance 
worker since October 2001.  The veteran belonged to several 
car clubs.  He participated in social events centering 
around his family.  He reported having weird dreams and 
waking with night sweats.  He reported feeling emotional and 
unstable at times.  The veteran's personal appearance, 
hygiene, and grooming were normal.  Eye contact was 
appropriate.  His speech was clear and understandable.  His 
mood was variable and somewhat despondent.  He became 
tearful when talking about his experiences in Vietnam.  The 
examiner opined that it was evident that the veteran was 
attempting to deny or repress thoughts and feelings about 
Vietnam.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 67.  

The report of the March 2002 VA examination is the only 
clinical record which describes the severity of the 
veteran's PTSD during this period, as the veteran was not 
under any ongoing psychiatric treatment, either private or 
VA.   This examination generally reflects an individual who 
is employed, has good relationships within his family, and 
social interactions within the community based on shared 
hobbies and interests.  This evidence, including the 
assignment of a GAF score of 67, which indicates an 
assessment that symptoms are mild, warrants a 10 percent 
evaluation, but no higher evaluation, for PTSD for any 
portion of the time period at issue.  

B.  Claim for initial evaluation in excess of 30 percent 
from April 16, 2004

In April 2004, the veteran sought to re-establish treatment 
for PTSD.  He reported recurrent memories and thoughts of 
Vietnam, especially triggered by smells of burning waste and 
mildew.  He reported hypervigilance, mood irritability, 
intrusive thoughts, dreams and nightmares of Vietnam with 
periods of diaphoresis, and he reported re-living the crash 
in which he was injured.  He reported some fear of talking 
about his experiences because this tended to increase his 
dreams and nightmares and the nightmares affected him 
throughout the day.  He reported that it was difficult to 
concentrate on work after remembering painful events.  The 
veteran was alert and oriented.  His judgment was fair, but 
his insight was limited.  His mood was depressed and his 
affect was tearful.  A GAF score of 44 was assigned.  

In May 2004, the veteran reported that the Zoloft had 
improved his mood and decreased his irritability, and his 
wife confirmed this.  However the veteran expressed fear 
about continuing to take Zoloft, and stating that he was 
fearful he would become like a zombie.  The veteran 
continued to be hypervigilant.  He avoided news of the war.  
His co-workers discussed the glory in having an American 
beheaded, and this triggered intrusive thoughts.  The 
veteran's mood was anxious, his affect was flat.  The 
examiner did not assign a GAF score.

The examiner who conducted psychometric testing in August 
2004 concluded that the results disclosed an individual who 
was under no current distress, with mild, low-level anxiety, 
and no indication of PTSD.  When the veteran was advised of 
these findings in September 2004, he expressed disbelief of 
the test results stating that, if nothing was wrong, he 
should not have symptoms.  The veteran admitted that he had 
literacy problems with reading and interpreting information.  
He reported that he had been struggling with not losing 
control at work, and reported difficulties with a co-worker.  
The veteran continued to have periodic dreams of being 
trapped with fire.

In November 2004, the veteran reported that he had to stop 
using Seroquel due to the sedation, as he was afraid he 
would not be able to hear communications related to his job.  
He reported that he tried to keep his emotions in check and 
not get upset at work.  He stated that his wife reported 
that he was better but still had periods of irritability.  
He was cooperative and his affect was happy.  The provider 
concluded that the veteran had periods of intrusive thoughts 
and was making attempts to keep his emotions in balance at 
work.

In February 2005, the veteran complained of breakthrough 
depressive symptoms since his Wellbutrin dosage was changed.  
He presented with negative thoughts and feelings of 
helplessness.  He felt persecuted by the work force.

On VA examination conducted in March 2005, the veteran 
reported that he had trouble dealing with his war 
experiences, and reported a wide array of symptoms, 
including irritability, loosing control, instability, 
confusion, dreaming, and thinking about his war experiences 
one or more times per week, depending on what reminders 
occurred.  He reported checking locks and doors at his 
house, sitting with his back to the wall so he could see the 
door, and other signs of hypervigilance.  He also reported 
irritability and anger.  He reported recurring dreams of 
being chased down or being in a room without windows.  He 
reported feeling that he was always on the defensive.  The 
examiner observed that the veteran had negative thinking and 
blew things out of proportion.  The veteran reported feeling 
particularly upset when there are reminders of death.  

Psychometric testing was again conducted, with special 
adaptations to assist the veteran with his literacy and 
reading problems.  The Mississippi Scale for PTSD disclosed 
combat stressors consistent with a diagnosis of PTSD.  The 
Million Clinical Multiaxial Inventory-III disclosed 
depression and a negativistic mindset.  No significant signs 
of psychosis were present.  A GAF score of 50 was assigned.

In July 2005, the veteran reported paranoia and difficulty 
in the work environment.  He reported wanting to attack 
people sometimes, but stated that he knew that he could not 
do that.  The examiner concluded that the veteran had 
periods of mood irritability and intrusive thoughts, and 
periods of paranoia.

In October 2005, the veteran reported some ability to cope 
with expressions of anger by others and some increased 
tolerance, although he still had periods of being suspicious 
and paranoid.  His thought processes were logical, 
sequential and goal-directed.  There was a reduction in the 
intensity and frequency of intrusive thoughts.

At the time of VA examination conducted in January 2006, the 
veteran reported that many significant symptoms of PTSD had 
worsened over the last few months.  He reported that his 
sleep was extremely erratic and described it as poor and 
restless.  He reported a history of recurrent nightmares, 
specifically, nightmares of being pinned down with people 
walking around him.  These nightmares occurred approximately 
one or two times per week.  

He reported flashbacks, specifically in response to smells 
of things that are burning or dead animal smells.  He 
described his mood as easily angered or being very moody.  
He reported that he startled easily.  He reported that he 
was very guarded, especially when in unfamiliar territory.  
He noted that he felts detached at times and had problems 
within his marriage.  He had difficulty getting along with 
other people.  He reported a history of changing jobs 
frequently.  He has been in his current job with the 
Illinois Department of Transportation for 4-1/2 years.  

He could not explain why his symptoms had been exacerbated 
recently, but felt that he was struggling more with his 
intense emotions.  The veteran remained in treatment and was 
taking Zoloft.  He felt this medication was no longer 
effective for reduction of symptoms.  He remained in his 
marriage of 33 years.  He reported a close relationship with 
his three children.  The veteran was pleasant and 
cooperative, with good eye contact.  

His speech was fluent with a normal rate and tone.  There 
was no psychomotor education or retardation.  His affect was 
tearful when talking about Vietnam and was appropriate to 
the remainder of the conversation.  He reported that he was 
guarded with others but denied extreme paranoia or 
delusions.  The examiner assigned a GAF score of 55.

Analysis

The examiners who have conducted VA examinations during the 
appeal period have assigned GAF scores ranging from 44 to 
55.  However, the veteran's GAF did not increase to 55 until 
December 2005, near the end of the pendency of the appeal.  
The GAF scores of 44 and 50 were assigned for the majority 
of the period from April 16, 2004 to the present.  

The GAF scores of 44 and 50, and the symptoms underlying 
those scores, are more consistent with a 50 percent 
evaluation, reflecting serious symptoms consistent with 
reduced occupational reliability and productivity.  In 
particular, the veteran consistently reiterated his 
irritability, poor relationships with co-workers, desire to 
physically harm them, and the like.  The Board finds that 
the expressed symptoms and assigned GAF scores from April 
16, 2004, are consistent with an initial, staged, evaluation 
of 50 percent for this period.

However, the evidence does not support a finding that the 
veteran met the criteria for an evaluation in excess of 50 
percent.  He retained his job and remained in his marriage, 
despite expressed difficulties.  No examiner or provider 
observed any disturbance of verbal communication.  His 
judgment remained adequate.  He remained able to function 
independently and appropriately.  Although he had thoughts 
about inappropriate actions, he controlled those thoughts.  
There is no evidence that he was a danger to himself or 
others, that he allowed his irritability to explode into 
physical action.  He did not require hospitalization.  No 
examiner or provider found any evidence of psychosis or 
persistent delusions or hallucinations.  He continued to 
function in the community, although he required supportive 
treatment and medications to maintain that level of 
functioning.  

The preponderance of the evidence is against a finding that 
his symptoms of PTSD were of such severity as to exceed the 
criteria for a 50 percent evaluation, and his symptoms were 
not consistent with the criteria for a 70 percent evaluation 
or a total schedular evaluation.  The provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 50 percent for PTSD for any portion of the period from 
April 16, 2004.

Claims for effective dates prior to September 8, 2001, for 
grants 
of service connection for right and left ankle and low back 
disabilities

Law and regulations, effective dates

The effective date of compensation, based on a claim 
reopened with new and material evidence after a final 
disallowance, will be the date of VA receipt of the claim to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q), (r); Lapier v. 
Brown, 5 Vet. App. 215 (1993); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993).  The effective date of an award of service 
connection is based upon a variety of factors, including 
date of claim, date entitlement is shown, and finality of 
prior decisions.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

Clinical records, in and of themselves, do not constitute a 
claim for benefits for a disorder, even where those records 
could support an inferred claim for an increased evaluation 
if service connection were already in effect for a 
particular disability.  38 C.F.R. §§ 3.157(a), (b), 3.114.  
See Lalonde v. West, 12 Vet. App. 377, 381 (1999) (mere 
receipt of medical records cannot be construed as an 
informal claim for service connection for a disorder).



Facts

The claims files disclose that the veteran sought service 
connection for left and right foot injury in February 1997.  
Clinical records identified by the veteran disclose that the 
veteran was treated for left foot pain and left foot 
disorders and for an injury to the right index finger at 
work.  These records are devoid of evidence that the veteran 
was treated for a back or spine disorder or for any problem 
with either ankle.

By a rating decision issued in June 1997, service connection 
for status post-surgical repair, bilateral clawfoot, was 
granted.  The veteran did not disagree with or appeal this 
determination.  

On September 8, 2001, the veteran submitted, in pertinent 
part, claims of entitlement to service connection for "right 
and left ankle problems" and for "back problems." Service 
connection for right ankle disability, left ankle 
disability, and for degenerative joint disease, lumbar 
spine, was granted, by a rating decision issued in November 
2002.  An effective date of September 8, 2001 was assigned 
for each of those awards.

During his June 2004 hearing before the Board, the veteran 
testified to his belief that he was entitled to an effective 
date prior to September 8, 2001, for the grants of service 
connection for right ankle disability, left ankle 
disability, and for degenerative joint disease, lumbar 
spine, because these disabilities were present prior to that 
date.  The veteran testified that his initial VA examination 
conducted in conjunction with his 1997 claim for benefits 
was inadequate, but stated that he was not sure whether the 
regional office should have known that the examination was 
inadequate.  The veteran testified that he was not satisfied 
with his representation.  The veteran also testified as to 
his belief that he had raised a claim for service connection 
for a back disorder and the back claim was not acknowledged.  



Analysis

The Board previously found that the veteran's testimony 
raised a claim of CUE in the 1997 decision.  However, when 
the claim of CUE was adjudicated, and the RO determined that 
there was no CUE in the 1997 rating decision, either as to 
left ankle, right ankle, or back disorders, the veteran did 
not disagree with that decision.  

The veteran has not disagreed with the September 2005 
determination that there was no CUE in the 1997 rating 
decision.  The Board has no jurisdiction over a claim that 
there was CUE in the 1997 rating decision, since there is no 
substantive appeal to bring that issue within the Board's 
jurisdiction.  CUE cannot serve as the basis for an award of 
an effective date prior to September 8, 2001, since no claim 
on that basis is before the Board for appellate review.

Under the governing statute, the effective date which may be 
assigned for a grant of service connection may be based on 
the date entitlement arose or on the date of receipt of the 
claim for service connection for the disability, whichever 
is later.  In this case, there is no dispute that the 
disabilities at issue arose during the veteran's service.  
That factual basis underlies the grants of service 
connection.  What is at issue is whether a claim for service 
connection for any of the disabilities was received prior to 
September 8, 2001, and remained open and pending at that 
time.  

In this case, the February 1997 claim did not, on its face, 
include a claim for a back disorder.  In the absence of a 
claim for service connection for a low back disorder, the 
mention of a low back disorder in the clinical records did 
not raise a claim for service connection for that disorder.  
Lalonde, supra.  No claim for service connection for a low 
back disorder was open or pending on September 8, 2001, when 
the veteran submitted the specific claim for service 
connection for a low back disorder.  Thus, VA is not 
authorized by law to assign an effective date prior to 
September 8, 2001 for the grant of service connection for a 
low back disorder.  

As to the claims for ankle disability, the Board must 
determine, as a matter of fact, whether the February 1997 
claim for service connection for "left and right foot 
injury" raised a claim for left and right ankle disability.  
The veteran was granted service connection for status post 
surgical repair, bilateral claw foot.  The veteran raised a 
claim for service connection for a bilateral disorder of the 
feet, and service connection for a bilateral foot disorder, 
characterized as clawfoot, was granted.  

After the RO granted the claim for "foot injury" by granting 
service connection for bilateral clawfoot, the veteran did 
not disagree with that grant of service connection or 
clarify that his claim was intended to include an ankle 
disorder.  The claim for service connection for foot injury 
was not so specific as to raise or infer a claim for left 
and right ankle disability separate from service connection 
for bilateral clawfoot.  As a matter of law, the discussion 
of right and left ankle injury in the service medical 
records did not require the RO to infer a claim for ankle 
disability in the absence of a specific claim for a disorder 
other than bilateral clawfoot.  Lalonde, supra.  

Where a veteran files one or more claims with the RO, and 
the RO acts, favorably or unfavorably, on the claim filed, 
but fails to address one or more claims, the unaddressed 
claim is considered denied, and the period allowed for 
disagreement with that denial begins to run.  Andrews v. 
Nichols, 421 F.3d 1278 (Fed. Cir. 2005).  

Thus, even if the veteran's claim for service connection for 
left and right foot injury might have been interpreted 
sympathetically as including a claim for service connection 
for a left ankle disorder or a right ankle disorder, the 
veteran was obliged to disagree with the RO's failure to 
apply such an interpretation within the year following the 
issuance of the February 1997 rating decision.  The veteran 
did not do so, and no claim for service connection for a 
right ankle disorder or for a left ankle disorder was 
pending prior to September 8, 2001.  Thus, VA is not 
authorized by law to assign an effective date prior to 
September 8, 2001, for the grant of service connection for 
disorders of the left and right ankles.  

Since the preponderance of the evidence is against a finding 
that there was a pending or unadjudicated claim for one or 
more of the disabilities at issue prior to September 8, 
2001, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination.  The appeal must be denied.
ORDER

An increased initial evaluation from 10 percent to 20 
percent for left ankle disability is granted from December 
17, 2005, but an increased initial evaluation in excess of 
10 percent is denied prior to December 17, 2005; the appeal 
is granted to this extent only, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.

An increased initial evaluation from 10 percent to 20 
percent for right ankle disability is granted from December 
17, 2005, but an increased initial evaluation in excess of 
10 percent is denied prior to December 17, 2005; the appeal 
is granted to this extent only, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.

An increased initial evaluation from 30 percent to 50 
percent is granted for PTSD from April 16, 2004, but the 
appeal for an initial evaluation in excess of 10 percent for 
PTSD prior to April 16, 2004 is denied; the appeal is 
granted to this extent only, subject to law and regulations 
governing the effective date of an award of monetary 
compensation.

The appeal for an effective date prior to September 8, 2001, 
for the grant of service connection for left ankle 
disability is denied.

The appeal for an effective date prior to September 8, 2001, 
for the grant of service connection for right ankle 
disability is denied.

The appeal for an effective date prior to September 8, 2001, 
for the grant of service connection for low back disability 
is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


